Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Proposed EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Shelowitz on 2/12/2021. 

The application has been amended as follows: 

In the claims:

    PNG
    media_image1.png
    748
    582
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    782
    594
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    846
    608
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    820
    584
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    845
    587
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    527
    585
    media_image6.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M LITHGOW whose telephone number is (571)272-1162.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS M LITHGOW/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

THOMAS M. LITHGOW
Primary Examiner
Art Unit 1776